Citation Nr: 0614835	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
postoperative residuals of rotator cuff repair, right 
shoulder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1996 to April 
2000 and January 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
postoperative residuals of rotator cuff repair, right 
shoulder, major, and assigned a rating of 40 percent.  The 
case was previously before the Board in September 2004, when 
it was remanded for development.


FINDINGS OF FACT

Postoperative residuals of rotator cuff repair of the right 
shoulder include mild, intermittent pain; a significant 
decrease range of motion and strength; a nontender, 
nonadherent, non-erythematous well-healed scar; and an 
inability to perform overhead activities.


CONCLUSION OF LAW

An initial rating greater than 40 percent for postoperative 
residuals of rotator cuff repair of the right shoulder is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5201 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2003.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until October 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
October 2004 adjudication.  
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A VA examination to address the question at issue has 
been obtained. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see 
also 38 C.F.R. §§ 4.45, 4.59.  In Schafrath, the Court noted 
that Section 4.40 recognizes that "functional loss" may be 
caused by pain "on use" or a "limitation of flexion" and 
that functional loss caused by either factor should be 
compensated at the same rate.

Residuals of a right shoulder injury have been rated by the 
RO under the provisions of Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a rating of 20 percent is warranted 
where the limitation of motion of the arm is at shoulder 
level.  A rating of 30 percent is warranted where the 
limitation of motion of the arm is midway between side and 
shoulder level.  A rating of 40 percent is warranted where 
the limitation of motion of the arm is 25 degrees from side.  

Under Diagnostic Code 5200, ankylosis of the major 
scapulohumeral articulation, unfavorable, abduction limited 
to 25º from side, warrants a 50 percent evaluation; 
intermediate between favorable and unfavorable, warrants a 40 
evaluation.

Under Diagnostic Code 5202, other impairment of the major 
humerus, loss of head of (flail shoulder)	warrants an 80 
percent evaluation; nonunion of (false flail joint), warrants 
a 60 percent evaluation; fibrous union of  warrants a 50 
percent evaluation.


Analysis

The veteran essentially contends that the 40 percent 
schedular evaluation assigned for the service-connected right 
shoulder disability does not adequately reflect his degree of 
impairment. He is right upper extremity dominant.

In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record to include service 
medical records, the reports of a VA examinations conducted 
in February 2003 and May 2005, VA in- and outpatient records 
dated through November 2005, and the transcript of a personal 
hearing conducted in March 2004.

A review of the record reveals that the veteran sustained an 
injury to his right shoulder in an in service car accident in 
February 2002, treated by closed reduction. Post-service 
surgery for a right shoulder rotator cuff tear was performed 
in November 2002 and December 2003. At the time of the VA 
examination in February 2003, the veteran had pain with any 
movement of the right shoulder. 

The report of the most recent VA examination, conducted in 
May 2005, indicates that, subsequent to the December 2003 
surgical procedure, the current postoperative residuals of 
rotator cuff repair of the right shoulder include mild, 
intermittent pain; a significant decrease range of motion and 
strength; a nontender, nonadherent, non-erythematous well-
healed scar; and an inability to perform overhead activities.

The present 40 percent schedular evaluation is the maximum 
provided by Code 5201. Manifestations such as ankylosis of 
the scapulohumeral articulation, a flail joint, or nonunion 
or fibrous union, such as to provide a basis for a rating in 
excess of 40 percent are not shown by the record. See Codes 
5200, 5202.

Finally, the Board has considered the veteran's testimony 
concerning the problems he has experienced because of his 
right shoulder condition. His testimony alone, however, is 
insufficient to support an initial award greater than 40 
percent.  Although it is undisputed that a lay person such as 
the veteran is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms, without the appropriate medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, such as, in this case, the 
extent of the functional impairment of the right shoulder.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have limited 
probative value.

Accordingly, the Board concludes that no basis exists for an 
initial schedular evaluation greater than 40 percent for the 
service-connected right shoulder disability. The evidence is 
not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Code 5201.

Under 38 C.F.R. § § 3.321(b)(1), where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, the physician who carried out the May 2005 
VA examination noted that the service-connected right 
shoulder condition did appear to affect the veteran's daily 
activities as a student. Hence, referral for consideration of 
an extraschedular evaluation is not warranted. 



ORDER

An initial rating greater than 40 percent for postoperative 
residuals of rotator cuff repair of the right shoulder is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


